Citation Nr: 1816627	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-07 333 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pancreatitis. 

2.  Entitlement to a rating in excess of 50 percent for major depressive disorder. 

3.  Entitlement to a schedular total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period beginning on December 6, 2014. 

4.  Entitlement to an extraschedular TDIU for the period prior to December 6, 2014.



ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 1977 to March 1985.  He died in July 2017. The Appellant is his surviving son and has been accepted as the substitute party in the Veteran's pending claims.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

With regard to the Veteran's major depressive disorder, the RO granted temporary 100 percent total disability evaluations under 38 C.F.R. § 4.29 for periods of hospitalization from September 23, 2011 to October 31, 2011, April 13, 2012 to May 31, 2012, September 13, 2012 to October 31, 2012, and December 8, 2012 to January 31, 2013.  These periods are not at issue on appeal.  During the remainder of the appellate period, a 50 percent rating was effective. 

The law provides that a total disability evaluation based on individual unemployability due to service-connected disability may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  VA examination reports reflect that the Veteran was not employed since 2003 and that he had difficulties interacting with coworkers and supervisors which resulted in frequent verbal and physical altercations in the workplace.  Thus, a claim for TDIU is a component of the increased rating claims on appeal before the Board. Accordingly, the Board has jurisdiction over this issue.
The issue of entitlement to an extraschedular TDIU for the period prior to December 6, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pancreatitis had its onset after and is not otherwise related to any incidents in service.

2.  Prior to December 6, 2014, the Veteran's major depressive disorder has been characterized by occupational and social impairments with reduced reliability and productivity.

3.  From December 6, 2014, to July 4, 2017, the Veteran's major depressive disorder has been characterized by occupational and social impairments with deficiencies in most areas. 

4.  From July 5, 2017, the Veteran's major depressive disorder has been characterized by total occupational and social impairment.

5.  The Veteran is service connected for major depressive disorder, which was rated as 50 percent disabling prior to December 6, 2014, 70 percent disabling from December 6, 2014 to July 4, 2017, and 100 percent disabling from July 5, 2017.  

6.  Beginning December 6, 2014, the Veteran's service-connected major depressive disorder rendered him incapable of securing or following a substantially gainful occupation. 



CONCLUSIONS OF LAW

1.  The service-connection criteria for a pancreatitis have not been met. 38 U.S.C. §§ 1131, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.311 (2017).

2.  Prior to December 6, 2014, the criteria for a rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

3.  From December 6, 2014, to July 4, 2017, the criteria for a 70 percent rating, but no higher, for major depressive disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

4.  From July 5, 2017, the criteria for a 100 percent rating for major depressive disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2017).

5.  Beginning December 6, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Pancreatitis 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

The Appellant alleges the Veteran's pancreatitis was related to in service events. 

With regard to a present disability, VA medical center (VAMC) and private hospital records confirm the Veteran had been treated for chronic pancreatitis with an initial diagnosis in August 2010.  Thus, the first element of service connection has been satisfied.  See Shedden, supra.

In regard to an in-service diagnosis, the Veteran's service treatment records (STRs) include no complaint, finding, or diagnosis related to pancreatitis.  At separation, the Veteran's examination was normal and he did not endorse any relevant symptoms on report of medical history at discharge.  In March 2014, the Veteran stated he was treated for stomach pains during service, but refused to take the required blood test out of fear of discipline due to his intoxication while on duty.  While there are no records of this encounter, affording the Veteran the full benefit of the doubt, the Board finds there was some treatment for abdominal pain during service on the basis of the Veteran's statements.  As such, the second element of service connection has been satisfied.  See Shedden, supra.

Thus, the remaining question is whether there is a medical nexus between the Veteran's in-service abdominal pains and his post-service pancreatitis. 

The evidence of record does not support the Veteran's claim that his pancreatitis is related to service.  Although post-service VA treatment records show a diagnosis of pancreatitis, the records do not attribute the Veteran's condition to any event or illness in service.  In August 2010, several VAMC medical providers opined the Veteran's pancreatitis was due to his excessive chronic alcohol abuse.  As the opinions are by a medical professionals (competent to offer it) and reflected a familiarity with the Veteran's treatment history, it is probative evidence.  As there is no competent evidence to the contrary, it is persuasive.

The Veteran's own lay opinion in this matter (that his pancreatitis is related to his service) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of pancreatitis is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Without competent and credible evidence of an association between the Veteran's pancreatitis and his active duty, service connection is not warranted.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for pancreatitis is denied. See 38 U.S.C. § 5107.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's pancreatitis is service connected.


II.  Increased Rating for Major Depressive Disorder

The Appellant is seeking a higher disability rating for the Veteran's service-connected major depressive disorder.  The Veteran filed for an increased rating of his major depressive disorder on January 19, 2011.

The Veteran's major depressive disorder was rated as 50 percent disabling prior to September 22, 2011, from November 1, 2011 to April 12, 2012, from June 1, 2012 to September 12, 2012, from November 1, 2012 to December 7, 2012, and subsequent to February 1, 2013 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  This diagnostic code provides that major depressive disorder is to be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.   As discussed above, during all other periods, the Veteran was receiving a temporary total disability evaluation under 38 C.F.R. § 4.29.  As the Veteran was receiving a full grant of benefits during those periods, they are not on appeal and will not be discussed. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under     § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Turning to the evidence, the record reflects the Veteran received mental health treatment from the VAMC throughout the period at issue for diagnoses of major depressive disorder, alcohol use disorder, stimulant use disorder, and schizoaffective disorder. 

The Veteran was afforded a VA examination in June 2011.  The Veteran was noted to be casually groomed and cooperative with the testing process.  His mood was depressed, and his affect was appropriate.  His thought processes were rational, and there were no noted problems with orientation to time, place, and person.  There was no evidence of delusional thoughts nor reports of hallucinations.  The Veteran displayed adequate judgment and denied any thoughts of harm to himself or others.  The examiner opined the Veteran's symptoms were moderate in nature and had some impairment on social functioning.  

The Veteran was afforded a VA examination in August 2013.  The Veteran was noted to exhibit a depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The examiner opined the Veteran's major depressive disorder resulted in a mild occupational and social impairment with transient symptoms. 

From December 6 to 9, 2014, the Veteran was hospitalized with the primary diagnoses of alcohol use disorder, cocaine use disorder, adjustment disorder with depressed mood, and psychotic disorder secondary to cocaine use.  He was admitted for suicidal ideations and command auditory hallucinations to harm himself and others.  The Veteran's suicidal ideation was noted to have resolved shortly after admission, and his auditory hallucinations lessened over time.  No hallucinations were present at the time of discharge.  

From January to March 2015, the Veteran participated in a seven week "PAT II" program at the VAMC for his schizoaffective disorder, cocaine use disorder, and alcohol use disorder.  Upon discharge, the Veteran stated his mood was better as he was able to "work through" some of his traumas, anger and grief.  The Veteran denied being suicidal or homicidal. 

In December 2015, the Veteran was treated at the VAMC with a primary diagnosis of alcohol intoxication with secondary diagnoses of suicidal ideation, alcohol withdraw, tobacco abuse, and substance abuse.  The Veteran noted to recant his suicidal ideations and requested to be discharged after receiving hydration.  It was also noted he was admitted two months earlier for suicidal ideation with alcohol abuse and had exhibited symptoms of withdrawal and hallucinations.  

In March 2017, the Veteran reported that he had suicidal thoughts every few days, but denied any current suicidal or homicidal ideation.  He was noted to be maintaining sobriety and was interacting appropriately with family members in an effort to return to a normal life. 

In May 2017, the Veteran was treated at the VAMC for a complaint of hallucinations.  The Veteran reported he was sober from alcohol and all other substances, but continued to experience hallucinations "about homicide."  The Veteran denied any intent to harm others, and was not admitted for inpatient treatment at that time. 

The Veteran was afforded a VA examination on July 5, 2017, four days prior to his death.  The examiner diagnosed the Veteran with severe major depressive disorder, recurrent, with psychotic features, alcohol use disorder in early remission, and stimulant use disorder in sustained remission.  The examiner noted that the Veteran's diagnoses are co-morbid, but that any current symptoms were likely attributable to the Veteran's depressive disorder because of the reported remission from alcohol and cocaine abuse.  The examiner opined the Veteran's mental diagnoses would result in occupational and social impairment with deficiencies in most areas.  

Upon examination in July 2017, the Veteran exhibited symptoms of a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less, disturbances of mood or motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, and neglect of personal appearance and hygiene.  The examiner noted the Veteran to be cooperative and demonstrated a wide range of affect.  The Veteran was alert and oriented, but his grooming was noted to be poor.  He had a poor appetite, chronic depressed mood, suffered from panic attacks, and was prone to fits of rage.  The examiner noted that the Veteran did not display any obvious cognitive problems and thought processes were logical.  

As it is unclear which of the Veteran's mental diagnoses is the cause of the Veteran's particular symptoms, VA must apply the benefit of the doubt to attribute the symptoms to a service-connected condition.  See Mittleider, supra.  Thus, to the extent that the Veteran's symptoms of major depressive disorder, schizoaffective disorder, and substance abuse disorders cannot be distinguished, the Board will consider them in the rating assigned for the service-connected major depressive disorder.  

Affording the Veteran the benefit of the doubt, the Board finds the aforementioned evidence demonstrates an occupational and social impairment with deficiencies in most areas beginning December 6, 2014 and continuing through July 4, 2017.  Specifically, VAMC treatment records December 2014, December 2015, March 2017, and May 2015 indicated the Veteran experienced ongoing suicidal ideation, difficulty in adapting, and an inability to maintain effective relationships.  Further, the record demonstrates the Veteran was experiencing homicidal and suicidal command hallucinations.  Such symptomatology is consistent with a 70 percent rating.  Accordingly, the Board finds that a 70 percent rating is warranted beginning December 6, 2014 through July 4, 2017.  

However, prior to December 6, 2014, examinations and treatment records do not indicate that the Veteran's symptoms rose to the severity, frequency, and duration of a higher 70 percent rating.  While the Board notes the Veteran had four periods of hospitalization prior to December 6, 2013, the Veteran's symptoms appeared to have waxed and waned between mild symptoms and a total inability to perform occupational or social tasks.  As the periods of hospitalization have already been considered and provided for increased compensation, the Board has only considered the periods outside of his hospitalizations.  

Prior to December 6, 2014, examinations June 2011 and August 2013 showed only mild depressive symptoms.  In June 2011, the Veteran was noted to have adequate judgement, logical thinking, and endorsed no symptoms of hallucinations or homicidal and suicidal thoughts.  In August 2013, the Veteran similarly was noted to only exhibit mild and transient symptoms.  Accordingly, prior to December 6, 2014, the Veteran' symptoms most closely approximate the 50 percent rating as established by the RO, and a higher rating is not warranted .

Throughout the appellate period until July 5, 2017, however, examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  For example, at no point in the relevant appellate period was evidence found of persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  Rather, the Veteran demonstrated no issues with activities of daily living or memory loss and did not show evidence of persistent danger of hurting himself or others.  As detailed above, throughout the entire period the Veteran's thoughts of suicide were noted to wax and wane.  Further, throughout the appellate period treatment records indicated he maintained good insight and judgment.  Thus, because the preponderance of the evidence is against a 100 percent disability rating prior to July 5, 2017, the benefit-of-the-doubt rule is inapplicable.  

From July 5, 2017, shortly before his death, the Veteran's symptomatology appeared to increase in severity, so as to support a finding of total occupational and social impairment.  The Veteran was experiencing hallucinations, panic attacks, suicidal and homicidal thoughts, depressed mood, neglected his personal appearance and hygiene, and had fits of rage.  The Board finds that, affording the Veteran the benefit of the doubt, this evidence demonstrates that a 100% rating for the period after July 5, 2017 is warranted.  

In sum, for the period prior to December 6, 2014, the Veteran's 50 percent rating is continued.  For the period from December 6, 2014 to July 4, 2017, in light of the totality of the evidence and affording the Veteran the benefit of the doubt, for the period beginning December 6, 2014, a 70 percent rating, but no higher, is warranted.  For the period after July 5, 2017, a 100 percent disability rating is warranted.   

III.  TDIU 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran was service connected for major depressive disorder, rated as 50 percent disabling prior to December 6, 2014, 70 percent disabling from December 6, 2014 to July 4, 2017, and 100 percent disabling from July 5, 2017.  Therefore, as of December 6, 2014, the schedular percentage criteria for a TDIU have been met. 38 C.F.R. § 4.16(a). 

The Board does not have jurisdiction to grant a TDIU in the first instance for the period prior to December 6, 2014, because the Veteran does not meet the percentage requirements for a schedular TDIU rating before that date.  The issue of a TDIU prior to December 6, 2014 is addressed in the remand portion of this decision.  

Turning to the evidence, first, the Board must determine when the Veteran was actually unemployed.  The July 2017 VA examiner noted that the Veteran noted that the Veteran was last employed in 2003, after being terminated following a fight with a coworker.  

The Board notes that throughout the appeal period, the Veteran consistently asserted that his depression prevented him from being able to maintain a job.  See January 2011, August 2011, and November 2015 Veteran's statements.

In this case, the evidence indicates that the Veteran has had difficulty maintaining a job based solely on his depressive symptoms.  The record reflects that the Veteran was not gainfully employed throughout the appellate period. 

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected major depressive disorder rendered him unable to secure or follow a substantially gainful occupation. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted beginning December 6, 2014.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for pancreatitis is denied. 

Prior to December 6, 2014, a rating in excess of 50 percent for major depressive disorder is denied.  

From December 6, 2014 to July 4, 2017, a 70 percent rating, but no higher, for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From July 5, 2017, a 100 percent rating for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From December 6, 2014, entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.




REMAND

With regard to a TDIU prior to December 6, 2014, the Veteran did not meet the criteria for a schedular TDIU at that time. See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU prior to that date would be on extra-schedular basis.  A claim for a TDIU may be referred to Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a), but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  As discussed above, the Veteran indicated that he was been unemployed since 2003 due to his service-connected major depressive disorder, and remand is required for referral to Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

The AOJ should refer this case to the Director of Compensation Service for consideration of an extra-schedular TDIU prior to December 6, 2014.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




(CONTINUED ON NEXT PAGE)



The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


